UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6392



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CYRUS JONATHAN GEORGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CR-90-78)


Submitted:   July 22, 1998                 Decided:   August 7, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cyrus Jonathan George, Appellant Pro Se. William David Wilmoth,
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cyrus Jonathan George appeals the district court’s order deny-

ing his request for Brady* material. We have reviewed the record

and the district court’s opinion and find, that to the extent the

order is reviewable, cf. North Carolina Ass’n of Black Lawyers v.

North Carolina Bd. of Law Examiners, 538 F.2d 547 (4th Cir. 1976),

the denial of the motion was not erroneous. Accordingly, we affirm

the district court’s order. See United States v. George, No. CR-90-

78 (N.D.W. Va. Mar. 3, 1998); see also Rule 6(a) of the Rules Gov-

erning Section 2255 Proceedings. We also deny George’s motion to

consolidate this appeal with his earlier appeal in United States v.

George, No. 98-6148 (4th Cir. June 23, 1998) (unpublished), because

this court’s opinion in the earlier appeal has already been filed.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the material before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
         Brady v. Maryland, 373 U.S. 83 (1963).


                                  2